          Case 18-36741 Document 68 Filed in TXSB on 04/29/20 Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                      Case No. 18-36741-H5-13
         PAUL ARNOLD PEDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       William E. Heitkamp, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 12/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 06/13/2019.

         6) Number of months from filing or conversion to last payment: 7.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $236,330.97.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
       Case 18-36741 Document 68 Filed in TXSB on 04/29/20 Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor            $24,428.72
       Less amount refunded to debtor                       $2,740.03

NET RECEIPTS:                                                                                  $21,688.69


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,236.29
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,236.29

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
FIRST COMMUNITY CREDIT UNION   Unsecured      9,869.57       9,105.31         9,105.31           0.00       0.00
INTERNAL REVENUE SERVICE***    Unsecured            NA     13,638.42        13,638.42            0.00       0.00
MIDLAND FUNDING LLC            Unsecured      7,365.85       7,365.85         7,365.85           0.00       0.00
PORTFOLIO RECOVERY             Unsecured           1.00           NA               NA            0.00       0.00
RUSHMORE LOAN MANAGEMENT SE    Secured             0.00          0.00             0.00     16,452.40        0.00
RUSHMORE LOAN MANAGEMENT SE    Secured       55,015.81     54,428.62        54,428.62            0.00       0.00
SYNCB/CARE CREDIT              Unsecured      1,547.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
         Case 18-36741 Document 68 Filed in TXSB on 04/29/20 Page 3 of 3




Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00         $16,452.40              $0.00
      Mortgage Arrearage                                 $54,428.62              $0.00              $0.00
      Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
      All Other Secured                                       $0.00              $0.00              $0.00
TOTAL SECURED:                                           $54,428.62         $16,452.40              $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00             $0.00
       Domestic Support Ongoing                                $0.00              $0.00             $0.00
       All Other Priority                                      $0.00              $0.00             $0.00
TOTAL PRIORITY:                                                $0.00              $0.00             $0.00

GENERAL UNSECURED PAYMENTS:                              $30,109.58               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $5,236.29
         Disbursements to Creditors                            $16,452.40

TOTAL DISBURSEMENTS :                                                                      $21,688.69


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/29/2020                             By:/s/ William E. Heitkamp
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
